Citation Nr: 0320699	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
residuals of a right lateral meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling. 

3.  Entitlement to service connection for a foot and heel 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1975.
 
This case initially came to the Board of Veterans' Appeals 
(Board) by means of a September 1997 rating decision rendered 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  The veteran subsequently 
relocated, and his claims file was transferred to the New 
Orleans, Louisiana, RO.  

The Board has issued two previous Remands in this case.  In 
May 2000, the Board remanded the case for the RO to schedule 
the veteran for a local hearing.  The evidence shows that a 
hearing was scheduled; however, the veteran failed to appear 
for his hearing.  In January 2001, the Board determined that 
new and material had not been submitted to reopen a claim for 
service connection for hepatitis and denied service 
connection for a laboratory finding of blood in the veteran's 
urine.  At that time, the Board remanded the issues of an 
increased rating for the veteran's service-connected right 
knee disorder and service connection for a foot and heel 
disorder for further development.  

While the case was at the RO on remand, the RO issued a 
January 2003 supplemental statement of the case which awarded 
a separate 10 percent disability evaluation for 
osteoarthritis of the right knee effective from January 3, 
1995.  This disability rating is in addition to the 10 
percent disability rating assigned for residuals of a right 
lateral meniscectomy.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement, which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of the disability rating assigned for his service-
connected right knee disability remains open.

The RO has returned the case to the Board for further 
appellate consideration.  The issue of entitlement to service 
connection for a foot and heel disorder is addressed in the 
Remand below.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for increased ratings for his 
right knee disabilities and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain, limitation of 
motion, swelling, and instability and x-ray evidence of 
arthritis.  

3.  Limitation of flexion to 30 degrees, limitation of 
extension to 15 degrees, severe recurrent subluxation or 
lateral instability, ankylosis, and/or malunion of the tibia 
and fibula are not currently shown.  

4.  The evidence does not show x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of a right meniscectomy, currently evaluated as 10 
percent disabling, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 
(2002).

2.  The criteria for an increased disability rating for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as a 
statement of the case (SOC) and supplement statements (SSOC) 
of the case issued during the course of the appeal, the 
veteran was informed of the provisions of the VCAA including 
VA's duty to notify him about his claim and its duty to 
assist him in obtaining evidence for his claim.  In 
particular, by letter dated in July 2001, he was also 
informed of the evidence necessary to establish entitlement 
to benefits sought, what VA had done to help him with his 
claim, what evidence was still needed from the veteran, and 
what the veteran could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  Service records and post service VA and 
private medical records are presently associated with the 
claims folder.  By letter dated in November 2001, the veteran 
was informed of the efforts made by the RO to obtain medical 
evidence that he had referenced and which had not been 
associated with the claims file.  He was informed that 
medical records had not been received from several sources, 
including Dr. Greta Wilkes and Dr. Victor Jackson.  He was 
informed that the RO had made several requests for the 
evidence; however, no records had been received from these 
health care providers.  The veteran was advised to contact 
the providers and ask that they send the information to the 
RO.  The evidence does not show that the veteran responded to 
the RO's request.  In the January 2003 supplement statement 
of the case, the veteran was informed that records had not 
been received from Drs. Wilkes and Jackson.  The duty to 
assist is a two-way street.  If an appellant wishes help, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the appellant 
failed to respond to VA's request for assistance in obtaining 
his referenced private medical treatment records after 
several attempts by the RO to obtain these records, the Board 
finds that the duty to assist his in obtaining pertinent 
medical records has been satisfied and further efforts by the 
RO to obtain these records with input or assistance from the 
veteran would be futile.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2002).
  
The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran had been afforded several VA examinations for 
compensation and pension purposes addressing the severity of 
his service-connected right knee disabilities.  These reports 
of these examinations along with the other evidence of record 
are sufficient to decide the veteran's claim.  38 U.S.C.A. § 
5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied.


Evidentiary Background:  Flat feet were noted during the 
veteran's induction examination.  In June 1975, he complained 
of pain in his right knee.  A tear of the right medial 
meniscus was suspected.  This was confirmed by an August 1975 
arthrogram.  According to the veteran, a right lateral 
meniscectomy was performed in August 1975.  Service medical 
records reflect that effusion from the knee was noted in 
September 1975.  

Service connection for a right lateral meniscectomy was 
established by means of a January 1976 rating action.  An 
initial disability evaluation of 50 percent, effective from 
October 4, 1975, was assigned as the veteran was still 
recovering from surgery.  At that time, service connection 
for pes planus was denied.  Thereafter, in July 1976, the RO 
issued a rating action awarding a 10 percent disability 
rating for the veteran's service-connected right knee 
disability effective from November 1, 1976.

Post service VA medical records dated from 1975 to July 1989, 
show that the veteran complained of right knee pain.  He also 
complained that his right knee gave out.  Objective findings 
revealed degenerative joint disease and osteoarthritis of the 
right knee

In July 1989, the veteran underwent a right knee arthroscopy 
with removal of a loose body from the right lateral 
compartment.  The VA discharge summary indicates that his 
chief complaint was right knee pain.  His pain was located 
laterally as well as medially.  He noted occasional locking 
episodes with difficulty applying the brakes while driving a 
car.  He had used no walking aids.  Right knee lateral 
compartment arthritis was diagnosed.  

Postoperative treatment records dated from August 1989 to 
November 1990 show that the veteran complained of right knee 
pain when he walked, especially on the posterior aspect of 
the knee.  In August 1989, he noticed that the "gliding 
pain" that he had previously was gone.  He was able to 
exercise and ride a bike.  Range of motion was from 0 to 120 
degrees with no laxity.  In November 1990, the veteran was 
noted to have continued chronic right knee pain secondary to 
work.    

During a VA examination in July 1991, the veteran reported 
some slight relief of symptoms since his knee surgery in 
1989.  Significant limitation of motion from 0 to 125 degrees 
was noted in the right knee with left knee range of motion 
noted from 0 to 150 degrees.  The ligaments were stable.  

By rating action dated in July 1991, the RO denied an 
increased rating for the veteran's service-connected right 
knee disability.  

On January 3, 1995, the RO received the veteran's claim for 
an increased rating for his right knee disability.

VA outpatient treatment records dated from 1991 to December 
1996 show complaints of right knee pain.  X-ray findings 
showed moderate osteoarthritic changes of the right knee in 
November 1996.  Limitation of motion was noted from 0 to 125 
degrees in the right knee.    

The veteran was afforded a VA examination in June 1999.  He 
reported that his right knee condition made driving a problem 
and he could not put pressure on the brakes.  He reported 
that his right knee would lock, give way, and swell.  He had 
difficulty going up and down stairs and was unable to make 
sudden quick movements.  His pain was located all over the 
knee.  On examination, his right knee was swollen and bulbus.  
He had one 5 inch posterior patellar scar, one 2 inch 
posterior patellar, posteromedial, scar, and a 11/2 inch 
lateral scar.  They were well healed with no tenderness.  
Active and passive range of motion of the right knee was from 
0 to 125 degrees with pain at the extremes of flexion.  He 
was stable to stress with no ligamentous laxity.  McMurray's 
test, Lachman's test, and anterior drawer sign were negative.  
No deformity was present.  X-rays showed moderately severe 
degenerative joint disease of the right knee.  Pertinent 
diagnosis was moderately severe degenerative joint disease of 
the right knee. 

VA medical records dated from August 1997 to January 2002, 
show treatment for right knee pain and swelling.  He was 
noted to have limited range of motion of the right knee with 
crepitus and tenderness to palpation.  In February 2000, he 
fell lacerating his left knee requiring sutures and a leg 
brace.  The veteran reported that this fall resulted from his 
right knee giving out.  July 2000 VA treatment records show 
that the veteran complained of chronic right knee pain.  At 
that time he was wearing a cast on his right leg that was 
prescribed by a private physician to treat a right ankle 
problem.  A December 2001 VA outpatient treatment record 
indicates that the veteran reported pain in his right knee 
and both ankles.  He complained of soreness, tenderness and 
shooting, aching, sharp, burning, and throbbing pain.  His 
pain affected his sleep, mood, temper, social and physical 
activities, mobility and work.  He treated his symptoms with 
pain and cold.  He reported that medication had worked "very 
well" in the past.  

A May 1999 history and physical examination report from the 
BHC Meadow Wood Hospital notes that orthopedic examination of 
the veteran was negative.  

Private medical records from Dr. Janet E. Lewis, dated from 
January 2000 to September 2000, show treatment for a right 
ankle pain, diagnosed as posterior tibial tendon tendinitis, 
and left sided sciatica.  

In June 2002, the veteran was afforded a VA compensation and 
pension examination.  He reported that he had stopped working 
as his knee hurt so much that he was unable to bear weight on 
it.  He reported swelling and constant pain.  The examination 
report notes that the veteran described no locking.  He 
reported that his knee tended to give away for the past five 
or six years and that he had to use a cane due to his right 
knee pain.  The examiner noted that the veteran used a cane 
in the right hand that "of course makes no sense for someone 
who has an injury in the right knee."  When questioned about 
which hand he used his cane with, the veteran replied that he 
always used the cane in his right hand.  He had a slow gait.  
Examination revealed 2/4 swelling with no local heat.  The 
patella was not lax.  There was some retropatellar crepitance 
which was extenuated with patella compression.  There was no 
medial or lateral joint laxity.  The veteran had a 
questionable positive McMurray sign of the both the medial 
and lateral compartments.  He had a negative drawer sign.  
Range of motion was diminished and recorded from 0 to 110 
degrees.  The veteran could hyperextend his knee to -5 
degrees.  There was no genu valgum or genu varum.  The 
veteran's surgical scars were well healed, nontender, and 
nonadherent.  X-ray of the right knee revealed severe 
degenerative joint disease of the right knee.  


Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(2002).  The veteran's residuals of a right lateral 
meniscectomy is currently rated Diagnostic Code 5257.  Under 
these criteria, a 10 percent disability rating contemplates 
slight recurrent subluxation or lateral instability.  A 20 
percent disability rating is appropriate with moderate 
recurrent subluxation or lateral instability.  A 30 percent 
disability rating is warranted for severe recurrent 
subluxation or lateral instability.  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability evaluation.  

Semilunar cartilage, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for limitation 
of extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent disability rating.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating.  Additionally, 
nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability evaluation.  

Additionally, in a July 1997 opinion, the VA General Counsel 
concluded that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain a separate rating for arthritis.  
However, if the veteran did not at least meet the criteria 
for a zero percent rating under either of these codes, there 
was no additional disability for which a rating may be 
assigned.  VAOPGCPREC 23-97, July 1, 1997.

In a subsequent opinion in August 1998, the General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, a 
separate rating when there is x-ray evidence of arthritis 
must also be considered in light of 38 C.F.R. § 4.59 which 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  Absent x-ray findings of 
arthritis, the criteria under Diagnostic Codes 5260 and 5261 
would apply, and a claimant's painful motion may add to the 
actual limitation of motion as to warrant a rating under 
those codes.  Finally, it was noted that a claimant should be 
compensated for all the manifestations of a disability to the 
extent authorized under the regulations, and that rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  VAOPGCPREC 09-98, August 14, 
1998.

In ascertaining the severity of the veteran's service 
connected right knee disorder, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Analysis:  After a review of the claims folder, the Board 
finds that the veteran's contentions are not supported by the 
evidence.  Accordingly, increased disability evaluations for 
his service-connected right knee disabilities are not 
warranted.

With regard to an increased disability rating for residuals 
of a right lateral meniscectomy, the evidence, including VA 
and private treatment records, does not show that the veteran 
has moderate recurrent subluxation or lateral instability as 
contemplated by a 20 percent disability rating under 
Diagnostic Code 5257.  While the veteran complains that his 
right knee locks and gives out, no ligamentous laxity was 
noted during VA examination in June 1999.  At that time, 
McMurray's sign, Lachman's test, and anterior drawer signs 
were negative.  Similarly, while the veteran had a 
questionable positive McMurray's sign during his June 2002 VA 
examination, the examiner noted no medial or lateral joint 
laxity.  At that time he had a negative drawer sign.  Based 
on the evidence above, the Board finds that although there is 
some objective evidence of instability in the veteran's right 
knee and that he reported falling due to his right knee 
condition, the severity of this disability is appropriately 
described as slight lateral instability.  In fact, at the 
time of his most recent VA examination, the examiner noted no 
medial or lateral joint laxity.  As the evidence does not 
show recurrent subluxation or lateral instability of moderate 
severity, an increased disability rating under Diagnostic 
Code 5257 is not appropriate.  

The veteran's clinical medical records as well as the reports 
of his VA compensation and pension examinations show limited 
range of motion.  VA examinations in June 1999 and June 2002 
show that the veteran had range of motion of his right knee 
from 0 to 125 degrees and 0 to 110 respectively.  
Accordingly, an increased disability rating based on 
limitation of motion under Diagnostic Codes 5260 or 5261 is 
not warranted.  Similarly, as the evidence does not show, nor 
does the veteran contend, that ankylosis of the right knee is 
present, an increased rating under Diagnostic Code 5256 is 
not warranted.  

Likewise, the evidence does not show that the veteran's right 
knee disability is presently manifested by dislocated 
semilunar cartilage, nonunion, loose motion, or malunion.  
Accordingly, increased rating under Diagnostic Code 5258 and 
5262 are not appropriate.  

Based on the discussion above, the Board finds that an 
increased disability rating for the veteran's residuals of a 
right lateral meniscectomy, currently rated as 10 percent 
disabling, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic 
Codes 5256 to 5263 (2002).

As set forth above, the veteran service-connected right knee 
condition is also manifested by arthritis and a separate 10 
percent disability evaluation has been assigned for this 
disability as VA General Counsel has held that arthritis of 
the knee may be rated separately from instability.  Arthritis 
due to trauma and substantiated by x-ray findings is 
evaluated as degenerative arthritis based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved (here the knee).  When however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, including Note 1.

In the present case, the veteran has limitation of motion of 
the right knee with objective findings of swelling during his 
recent VA examination.  In addition to painful motion, x-ray 
evidence confirms arthritis in the right knee.  While the 
criteria for a compensable rating are not met under either 
Code 5260 or Code 5261, Diagnostic Code 5003 provides for a 
10 percent rating when there is x-ray evidence of arthritis 
and limitation of motion which is noncompensable under the 
appropriate diagnostic codes.  Here, degenerative changes in 
the veteran's right knee have been confirmed by x-ray 
examination.  Additionally, clinical data show that there is 
painful motion, albeit noncompensable, of the right knee.  
Accordingly, a separate 10 percent rating for arthritis of 
the right knee with limitation of motion is warranted.  A 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5003 as the evidence does not show that the 
veteran's service-connected arthritis of the right knee is 
manifested by x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  Despite the veteran's complaints 
of pain and swelling, the VA examiner that conducted his 
recent examination noted that it made no sense for him to use 
a cane in his right hand for his right knee condition.  While 
the veteran is shown to have some functional impairment, the 
Board finds that the functional impairment resulting from the 
veteran's right knee disorder is sufficiently compensated by 
the 20 percent combined rating assigned (10 percent for 
instability and 10 percent for arthritis with painful 
motion).  

The Board acknowledges the veteran's contentions that his 
service-connected right knee disabilities have cause him 
occupational difficulty.  The record shows that the RO 
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but concluded that it was not 
appropriate.

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  While the veteran 
has stated that his right knee condition has affected his 
employment, he has not proffered corroborating evidence 
establishing that his case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  On the contrary, during a December 2001 outpatient 
treatment visit, he reported that medication had worked very 
well for him.  Although the Board sympathizes with the 
veteran's difficulties due to his right knee condition, it is 
constrained to abide by VA regulations.  The Board has 
determined that increased evaluations for the veteran's 
residuals of a right knee meniscectomy and right knee 
osteoarthritis are not warranted and the 20 combined 
evaluation in effect encompasses a level of compensation for 
persistent symptoms due to these disorders, any functional 
loss that would result from these disorders, and for any 
impairment in earning capacity due to these symptoms and 
functional loss.

As the evidence does not support ratings greater than 10 
percent for the veteran's residuals of a right lateral 
meniscectomy or osteoarthritis of the right knee, his claim 
must be denied.


ORDER

An increased rating for residuals of a right lateral 
meniscectomy, currently evaluated as 10 percent disabling, is 
denied.  

An increased rating for osteoarthritis of the right knee, 
currently evaluated as 10 percent disabling, is denied.  


REMAND

While the veteran has been afforded several VA orthopedic 
examinations addressing the severity of his service-connected 
right knee disability, these examinations do not address the 
etiology or date of onset of his present foot and heel 
disorder.  The duty to assist requires VA to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  The duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The Board is of the opinion that a new 
VA examination would be probative in ascertaining the 
etiology and date of onset of the veteran's claimed service-
connected foot and heel disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran for 
a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of any present foot and 
heel pathology. The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
necessary tests, such as X-ray studies, 
should be conducted.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
foot or heel pathology or disability is 
related to the veteran's active military 
service or service-connected right knee 
disabilities.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


